CALLISTER, Chief Justice
(Dissenting):
I dissent for the reasons set forth in my dissent in Dimmitt v. City Court of Salt Lake City.1 The consequences of the previous error of this court in the Dimmitt case now become apparent and in the instant action. If a city court has jurisdiction to try a juvenile for a traffic offense, logically, it has the power to impose sentence, which may include confinement in jail for a period of six months.
The Juvenile Court Act of 1965, Chapter 10, Title 55, U.C.A.1953, as amended 1965 expresses a clear legislative intention that a child 16 years or older may not be confined in a jail or other place of confinement for adults without an express order of the juvenile court, which shall specify the reasons therefor, Section 55-10-91(3); unless the child is being held for criminal proceedings pursuant to Section 55-10-86, in which case, he may be detained in a jail or other place of detention used for adults charged with a crime, Section 55-10-91(5).2
Section 55-10-92 provides:
A sheriff, warden, or other official in charge of a jail or other facility for the detention of adult offenders or persons *222charged with crime, shall immediately notify the juvenile court when a child who is or appears to he under eighteen years of age is received at the facility, and shall make arrangements for the transfer of the child to a detention facility, unless otherwise ordered by the juvenile court; provided that this shall not apply to a child who is brought to the adult facility under order of the juvenile court to be held for criminal proceedings in the district court under section 55-10-86. [Emphasis added.]
The foregoing provision constitutes a legislative mandate that a juvenile shall not be detained in jail or an adult facility without an order of the juvenile court. The opinion of the majority of this court is completely inconsistent with this provision. The official in charge of the jail is confronted with a dilemma; on the one hand, the city court has ordered confinement of the prisoner in the jail; on the other hand, the jailer is ordered by statutory mandate to arrange a transfer of the child, unless otherwise ordered by the juvenile court. It is inconceivable that on the tenuous grounds propounded by the majority, a legislative intention, expressed in mandatory terms, could be nullified.
This cause should be reversed and remanded to the district court with an order to grant the writ of habeas corpus.

. 21 Utah 2d 257, 261-262, 444 P.2d 461 (1968).


. Sec. 55-10-86 concerns persons 14 years or older, who have allegedly committed an act which would constitute a felony if committed by an adult.